I concur in the opinion and the results, except I do not concur in the holding that the admission of the appellant is valueless as corroboration of the accomplice Endel. In his admission appellant states he and Endel planned and prepared for the robbery of Mrs. Gibson, and that he started on the enterprise. This, I think, tends to connect him with the commission of the offense and to that extent corroborates the testimony of the accomplice. All the statute (Rev. St. 1933, 105-32-18) requires is evidence, independent of the testimony of the accomplice, which "tends to connect the defendant with the commission of the offense." I do not believe the corroborative effect of this admissison is destroyed because the appellant, in his statement, went further and said that he, after starting on the enterprise, abandoned the project and notified Endel he would have nothing more to do with it. Even though the statement that he abandoned the project before its perpetration be taken at face value, yet his association with Endel in planning and preparing for the robbery is an admitted fact which tends to connect him with the commission of the offense.
The law is that both the disserving and self-serving statements must be admitted and considered together, although all parts are not necessarily to be regarded as worthy of equal credit. State v. Romeo, 42 Utah 46, 128 P. 530. The self-serving portion of the admission is not so free from inconsistency or improbability as to permit the court, as matter of law, to hold it cancels and makes for naught the *Page 582 
disserving portion of the statement which connects appellant with the enterprise. There are facts and circumstances in evidence which are entitled to consideration as bearing on the question of whether his statement of abandonment is true. The following will illustrate: Appellant returned to his home for fifteen or twenty minutes at about 9 o'clock on the night of the homicide, which the accomplice said was for the purpose of obtaining another battery for a flash-light; appellant had a flash-light which he borrowed for the purpose of aiding in ransacking the Gibson house, but he said he kept it in his own possession all the evening and did not use it in the Gibson home, nor did he let Endel have it, yet a flash-light was undoubtedly used in ransacking the home. Appellant's explanation of his whereabouts between 9 p.m. and midnight was not satisfactory. Some of the wounds on the face of the deceased appeared to have been made with a fist. When appellant was examined at police station, his kunckels were skinned and he had black and blue spots on his finger. When asked how he received these injuries, he first said, "I don't know," but later told of a fight with two boys a few days before and said his injuries were received in that fight.
Having corroborated the accomplice so far as his connection with the robbery enterprise at its inception is concerned, it was for the jury to determine from all the evidence, including appellant's statements of abandonment, whether or not he was actually guilty of the offense charged.